Citation Nr: 1613047	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for the service-connected right knee disability, characterized as internal derangement, status post surgery, torn ligaments and cartilage, evaluated as 10 percent prior to February 29, 2016; and characterized as right knee total arthroplasty, evaluated as 100 percent disabling from February 29, 2016 and 30 percent disabling from April 1, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from August 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported at the January 2016 Travel Board hearing that his right knee disability has worsened since the most recent examination, which was conducted in November 2010.  In such a case, the Board would typically remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  This claim, however, is complicated by the fact that the Veteran underwent a total right knee arthroplasty in February 2016.  He had testified that he was to have a total knee replacement within a short time of the hearing on January 7th.  In a March 2016 rating decision, the RO assigned a 100 percent rating under Diagnostic Code 5055 for one year after the total knee replacement surgery, and a 30 percent rating from April 1, 2017.  Thus, any examination of the Veteran's knee at this time would be premature. 

Determining the appropriate rating for the period beginning April 2017 is not possible at this time, but the Board must adjudicate the issue of entitlement to a rating in excess of 10 percent for the period prior to the surgery.  In that regard, there may be outstanding medical records that are necessary to decide the claim.  

The Veteran testified that all his treatment has been at the VA Medical Center in West Palm Beach, Florida, or by outside providers he was sent to by that VA Medical Center, to include having previous surgery on the right knee.  The last VA treatment records available are from October 2012 and do not show any surgery or even that the Veteran had much treatment up to that time for his right knee disability.  Any outstanding VA treatment records should be obtained on remand.  The Veteran should also be asked to identify any outside providers to whom VA sent him for treatment for his right knee disability and to provide a release form for VA to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in West Palm Beach, Florida, for treatment for complaints related to right knee disability from November 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of any private medical care providers who have treated him for his right knee disability, to include those he was sent to by the VA Medical Center.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Once all necessary development has been accomplished and associated with the claims file, the Veteran's claim for an increased rating prior to February 29, 2016, should be readjudicated.  If appropriate, the claim for the appropriate evaluation for the period beginning April 1, 2017 should also be adjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

